                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812


                                                    September 18, 2019

    LETTER TO THE PARTIES

           RE:     Flaubert M., o.b.o. F.W.M., a minor child v. Commissioner, Social Security
                   Administration;
                   Civil No. SAG-18-3716

    Dear Plaintiff and Counsel:

            On December 3, 2018, Plaintiff Flaubert M., who appears pro se on behalf of his minor
    son, F.W.M., petitioned this Court to review the Social Security Administration’s (“SSA’s”)
    final decision to affirm the SSA’s reduction in F.W.M.’s monthly Supplemental Security Income
    (“SSI”). ECF 1. I have considered both parties’ motions for summary judgment, and Plaintiff’s
    reply brief. ECF 15, 20, 22. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md.
    2018). This Court must uphold the decision of the SSA if it is supported by substantial evidence
    and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v.
    Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny both motions, and
    remand the case to the SSA for further evaluation pursuant to sentence four of 42 U.S.C. §
    405(g). This letter explains my rationale.

            F.W.M. has, for the purposes of SSA, been disabled since February of 2004. Tr. 10, 78.
    On August 4, 2015, SSA informed Plaintiff that, beginning September 1, 2015, F.W.M.’s
    benefits would be reduced to $488.67 per month, because he had monthly income from “food or
    shelter he gets from someone” valued at $260.33 for August 2014 through October 2014, and
    $264.33 per month thereafter. Tr. 48. Plaintiff filed a request for reconsideration of the
    recalculation, Tr. 52, and the SSA affirmed its previous determination, Tr. 54-57. An
    Administrative Law Judge (“ALJ”) held a hearing on August 1, 2017, at which Plaintiff and his
    wife (F.W.M.’s mother) were not represented by counsel. Tr. 107-28. Following that hearing,
    the ALJ determined that the field office had correctly calculated F.W.M.’s reduction of his
    monthly SSI payments. Tr. 10-14. The Appeals Council denied Plaintiff’s request for review,
    Tr. 1-3, so the ALJ’s decision constitutes the final, reviewable decision of the SSA.
           I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart,
    386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
    of a pro se action challenging an adverse administrative decision, including: (1) examining
    whether the SSA’s decision generally comports with regulations, (2) reviewing the ALJ’s critical
    findings for compliance with the law, and (3) determining from the evidentiary record whether
    substantial evidence supports the ALJ’s findings).
Flaubert M., o.b.o. F.W.M., a minor child v. Commissioner, Social Security Administration
Civil No. SAG-18-3716
September 18, 2019
Page 2

        Plaintiff makes two primary arguments on appeal: (1) that the ALJ’s decision was not
supported by substantial evidence because the ALJ assumed that Plaintiff’s adult children lived
in Plaintiff’s home, and (2) that the Appeals Council erred by failing to consider new evidence,
including the apartment lease of one of Plaintiff’s adult children. ECF 15 at 3-7. I conclude that
the ALJ’s decision does not explain the legal standards applied in calculating F.W.M.’s monthly
benefits, and that, therefore, I cannot review whether substantial evidence supports the ALJ’s
decision.

        As way of background, the SSA periodically recalculates the benefits of SSI recipients.
A disabled individual is eligible for SSI benefits if his income and resources do not exceed
statutory limits. See 20 C.F.R. §§ 416.202, 416.1100, 416.1205. Benefits are adjusted according
to the amount of a recipient’s income. § 416.1100. For SSA purposes, income is “anything you
receive in case or in kind that you can use to meet your needs for food or shelter.” § 416.1102.
The SSA calculates a claimant’s income and resources, and applies rules and guidelines to
determine a claimant’s monthly benefits. See § 416.1104 (providing a general overview of how
the SSA counts and values different types of income, including in-kind support and maintenance
(food and shelter), and explaining that the value of such income “depends on [the claimant’s]
living arrangement”); see also §§ 416.1120 et seq., 416.1130 et seq., 416.1160 et seq. “In some
situations [the SSA] may consider the income of certain people with whom [the claimant]
live[s],” § 416.1104, and in certain circumstances, the SSA may “deem” another person’s
income to be the income of the recipient, § 416.1160.

        In evaluating Plaintiff’s claim, the ALJ considered the only issue presented: “whether the
field office correctly calculated the reduction of the claimant’s monthly SSI benefit for the
purpose of deeming and collection of an overpayment.”1 Tr. 10. The ALJ first outlined some of
the SSA’s regulations used in the calculation of benefits, including the definitions of income and
resources, and the rules governing deeming. Tr. 10-11. The ALJ then considered the question of
whether Plaintiff’s adult children lived in his home. Tr. 12-13. Importantly, the ALJ did not
identify how the adult children’s residence affected F.W.M.’s benefits calculation. Lastly, the
ALJ summarily concluded that the SSA’s calculations of F.W.M.’s benefits were correct. Tr. 13
(“His benefits have been reduced for the purpose of deeming and collection of an overpayment”;
“Because of deeming and collection of an overpayment, the claimant was eligible for reduced
SSI benefits beginning September 1, 2015.”).

        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. Richardson v. Perales, 402 U.S. 389, 390, 404 (1971). The deferential
standard of review applied to the agency’s findings of fact does not apply to conclusions of law
or the application of legal standards or procedural rules by the agency. Wiggins v. Schweiker,
679 F.2d 1387 (11th Cir. 1982).

1
 Plaintiff also raised a complaint about an assessment of overpayment from October 10, 2006. See Tr. 17. The ALJ
made clear that the overpayment would not be discussed or decided at the hearing, because Plaintiff had not properly
appealed that decision. Tr. 111-15.
Flaubert M., o.b.o. F.W.M., a minor child v. Commissioner, Social Security Administration
Civil No. SAG-18-3716
September 18, 2019
Page 3


        As to the factual issue of whether Plaintiff’s adult children lived in Plaintiff’s home, the
ALJ’s determination was supported by substantial evidence. Plaintiff argues that the SSA’s
calculations were based on the “faulty and erroneous assumption” that his two adult children
continued to live in his home. ECF 15 at 4. However, it is the claimant’s burden to produce
evidence of his circumstances, including reporting to the SSA when “anyone else moves into or
out of his household.” Tr. 49 (letter from the SSA to Plaintiff); see also 20 C.F.R. § 416.200
(explaining the claimant’s responsibility to provide information, documentation, and evidence).
In other words, it was Plaintiff’s responsibility to show that the two adult children had moved
out, and not, as Plaintiff contends, the ALJ’s responsibility to show that the two adult children
were still living at Plaintiff’s home.

        At the hearing, Plaintiff testified that his oldest daughter had moved out in 2009, and his
second oldest daughter had moved out around April of 2010.2 Tr. 119. However, as the ALJ
noted, Plaintiff reported to the SSA in May of 2010 that there was a child about 22 years old who
was not a full-time student, and an 18-year-old who was a full-time student, living in the
household. Tr. 13, 65. These ages correspond with the children he now alleges had moved out
one month prior. In contrast, Plaintiff did not provide any evidence, beyond his testimony, to
show that his children had moved out. Therefore, the ALJ’s factual finding that the adult
children were living in Plaintiff’s house was supported by substantial evidence.

        However, Plaintiff’s case turns solely on the question of whether the ALJ applied the
correct legal standards in determining the amount of F.W.M.’s monthly benefits. The analysis
provided by the ALJ fell short of explaining why the presence of Plaintiff’s adult children in the
home affected F.W.M.’s benefits, and how F.W.M.’s benefits were calculated. The ALJ did not
explain her application of the regulations she cited as applicable law in this case. The ALJ also
did not cite any case law or other authority to support her conclusion that the SSA’s calculations
were correct.

        On appeal, the Commissioner argues that “because the two adult children were living in
the home, in-kind support and maintenance was developed and counted.” ECF 20-1 at 5. The
Commissioner cites to different rules and regulations than those included in the ALJ’s decision.
While the ALJ listed the deeming regulations, the Commissioner cited to the SSA Program
Operations Manual, and the regulations that discuss the valuation of in-kind support and
maintenance. Id. The ALJ’s decision did not mention either of those sources, and this Court
therefore cannot assume that the ALJ considered them. Neither the ALJ nor the Commissioner
explained how the rules and regulations they named applied to the calculation of F.W.M.’s
benefits.




2
 After the hearing, the ALJ mailed a letter to the leasing office manager of the apartment where Plaintiff claimed his
two oldest children lived, but it was returned as not deliverable. Tr. 13.
Flaubert M., o.b.o. F.W.M., a minor child v. Commissioner, Social Security Administration
Civil No. SAG-18-3716
September 18, 2019
Page 4

        The record does not provide any clarification. For example, there is no information in the
record regarding the adult children’s income or lack thereof, such as pay stubs or student records.
Additionally, there are no explanations for the SSA’s calculations.

       The SSA’s letter detailing F.W.M.’s recalculated monthly benefit stated:

       [F.W.M.] has monthly income which must be considered in figuring his eligibility
       as follows: The food or shelter he gets from someone. We value the food or
       shelter at $260.33 for August 2014 through October 2014 and $264.33 for
       November 2014 on.

Tr. 48. The SSA did not explain how those numbers were calculated – i.e., whether they were
based on another person’s income, or on the mere presence of other adults or the total number of
persons in the home.

       The SSA’s letter denying Plaintiff’s request for reconsideration offered the following
explanation for the reduction in F.W.M.’s benefits:

       We are going to deny your Request for Reconsideration because the amount that
       [F.W.M.] receives has nothing to do with parent’s wages. As we spoke over the
       telephone, it is about you having two of your adult children living with you and
       the SSI is not to support them it is for [F.W.M.]’s needs because he is disabled.

Tr. 54. Presumably, the first sentence responded to Plaintiff’s contention that F.W.M.’s benefits
should have been adjusted for Plaintiff’s recent unemployment. Tr. 52 (Request for
Reconsideration). However, the SSA did not provide further explanation to permit this Court to
decipher its second sentence. The ALJ reiterated that “it has already been explained that SSI is
for the disabled child, not to support his unemployed family members.” Tr. 13. The record,
again, does not reveal whether the adult siblings were unemployed.

       A review of the ALJ’s decision, the Commissioner’s argument, and the record leaves this
Court uncertain how F.W.M.’s reduced benefits were calculated, what effect Plaintiff’s adult
children had on those calculations, and what legal principles were applied. Because the ALJ did
not explain the method she used to calculate F.W.M.’s benefits, this Court cannot determine
whether the calculation was supported by substantial evidence.

        In light of the ALJ’s inadequate analysis, I need not address Plaintiff’s second argument
that the Appeal Council erred in its review of Plaintiff’s case. In ordering remand for further
consideration by the SSA, I express no opinion as to whether the ALJ’s ultimate conclusion that
the SSA’s calculation of F.W.M.’s reduction in benefits is correct.
Flaubert M., o.b.o. F.W.M., a minor child v. Commissioner, Social Security Administration
Civil No. SAG-18-3716
September 18, 2019
Page 5

      Despite the informal nature of this letter, it should be flagged as an opinion.       An
implementing order follows.

                                               Sincerely yours,

                                                          /s/

                                               Stephanie A. Gallagher
                                               United States District Judge
